DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claims 5 and 11-12, as well as the withdrawal of claims 8-10, as filed on March 11, 2021, are acknowledged. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP2009087523, an machine-translated English version is used).
	Regarding claim 1, Suzuki discloses a composition (cleaning solution, paragraph 0008), comprising: an ionic dispersant, wherein the ionic dispersant is polymer compounds having a sulfonic acid (salt) group (paragraph 0019); and an intermediate raw material, the intermediate raw material comprising: a charge control agent having a critical packing parameter of 0.6 or more (triphenylphosphite, paragraph 0070); and a dispersing medium (water, paragraph 0009), wherein the composition has a pH less than 7 (1 to 4, paragraph 0008).  It is noted that claim 1 is drawn to a composition claim and the recitation of "for surface treatment used for treating a surface of an object to be polished after polishing" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of 
Regarding claim 2, Suzuki discloses wherein the charge control agent contains an unsubstituted aryl group having 6 carbon atoms as a hydrophobic group (triphenylphosphite, paragraph 0070).
Regarding claim 3, Suzuki discloses wherein the charge control agent contains two or more unsubstituted aryl groups having 6 carbon atoms as the hydrophobic group (triphenylphosphite, paragraph 0070).
Regarding claim 4, Suzuki discloses wherein the charge control agent contains a phosphite ester group, as a hydrophilic group (triphenylphosphite, paragraph 0070).
	Regarding claim 6, it is noted that the instant claim is drawn to a composition claim and the recitation of "wherein the object to be polished contains at least one selected from the group consisting of silicon oxide, silicon nitride, and polysilicon" is considered as intended use of the claimed composition. 
Regarding claim 7, Suzuki discloses wherein the composition include substantially no abrasive grains (paragraph 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713